Citation Nr: 1530597	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  12-29 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to increases in the ratings for a right knee disability, currently rated 10 percent for status post medial meniscectomy and 10 percent for osteoarthritis. 

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1980 to January 1986.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his October 2012 substantive appeal, the Veteran indicated that he desired a Travel Board hearing at his local RO.  It appears that VA mistakenly scheduled the Veteran for a hearing at the Central Office in Washington, D.C.  A June 2015 statement by the Veteran notes that he is unable to travel to Washington, D.C. for his scheduled Central Office hearing and wishes for his hearing to be rescheduled as a videoconference hearing at the St. Petersburg, Florida RO.  As videoconference hearings are scheduled at the RO, a remand to that office is required.

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a videoconference hearing with a Veterans Law Judge in accordance with the Veteran's request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.





The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




